Citation Nr: 1523615	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left hip injury with osteoarthritis.

2.  Entitlement to a disability rating in excess of 10 percent for right hip osteoarthritis.

(The issue of entitlement to individual unemployability (TDIU) was remanded by the Board to the regional office/appeals management center in July 2014, where the issue remains pending.)  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 10 percent rating for residuals of a left hip injury with osteoarthritis and 10 percent rating for right hip osteoarthritis.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2014, the Board issued a decision in which it denied the Veteran's claims for entitlement to disability rating in excess of 10 percent for the residuals of left hip injury with osteoarthritis and right hip osteoarthritis.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the July 2014 decision in part and remand those portions of the decision which denied ratings in excess of 10 percent each for the Veteran's service-connected residuals of left and right hip osteoarthritis.  The Court granted the JMR in a February 2015 Order.  The issues return to the Board for further consideration.

The issue of individual unemployability (TDIU) was remanded by the Board in July 2014.  It remains pending before the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2015 Joint Motion for Remand, the parties determined that the portions of the Board's July 2014 decision which denied ratings in excess of 10 percent each for the Veteran's service-connected residuals of left and right hip osteoarthritis should be vacated because the Board erred when it did not ensure that the Veteran received a contemporaneous VA medical examination upon his allegation that his condition had deteriorated since the last VA examination in November 2008.  A VA examination should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any additional relevant medical evidence he wishes VA to consider in connection with his claim, which records should be sought.

2.  After associating any pertinent outstanding records with the claims file, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of his right and left hip disabilities.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.  Any necessary tests should be conducted.  

All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.
	
3.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Appellant and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


